Name: Commission Regulation (EEC) No 1814/93 of 7 July 1993 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  economic policy
 Date Published: nan

 No L 166/18 Official Journal of the European Communities 8 . 7. 93 COMMISSION REGULATION (EEC) No 1814/93 of 7 July 1993 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2046/92 (2), and in particular Article 12 (4) thereof, Whereas Commission Regulation (EEC) No 3061 /84 (3), as last amended by Regulation (EEC) No 1 527/92 (4), sets 15 June as the final date for the submission of aid appli ­ cations by olive growers and 15 July as the final date for the submission of applications by producer organizations or associations thereof ; whereas non-compliance with those dates results in loss of the total amount of aid : Article 1 Regulation (EEC) No 3061 /84 is hereby amended as follows : 1 . in Article 5, paragraphs 3 and 4 are replaced by the following : '3 . Aid applications shall be submitted by olive growers hot later than 15 June of each marketing year :  to the producer organization in the case of olive growers who are members of a producer organiza ­ tion,  to the competent authorities of the Member State concerned in the case of olive growers who are not members of a producer organization, Except in cases of force majeure, late submission of an application shall result in a reduction of 1 % per working day in the amount of aid to which the olive growers would have been entitled had the application been submitted on time. If the application is more than 20 days late, it shall be deemed inadmissible. 4. Producer organizations or, where appropriate, associations thereof shall submit the aid applications for the current marketing year not later than 1 5 July of each marketing year. However, aid applications submitted late by olive growers may be submitted by the organization or association not later than 31 July of each marketing year.' ; 2. the following subparagraph is added to Article 12b ( 1 ) : 'However, in the case of aid applications submitted late by olive growers, the time limit of 90 days shall be reduced to 85 days.' Whereas, given the requirements of the principle of proportionality and with a view to the smooth operation of the granting of aid, the consequences of failing to comply with the final date for the submission of aid applications by a brief period should be limited ; Whereas, with a view to the sound financial administra ­ tion of the system, the time limits for paying aid in respect of late applications should be reduced so that the payments can be accounted for during the financial year in course ; Whereas the measures provided for in this Regulation should take effect in the current marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 15 June 1993 . (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 215, 30. 7. 1992, p . 1 . 0 OJ No L 288, 1 . 11 . 1984, p . 52. (4) OJ No L 160, 13 . 6. 1992, p . 13. 8 . 7. 93 Official Journal of the European Communities No L 166/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1993 . For the Commission Rene STEICHEN Member of the Commission